Exhibit 32.1 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Harvard Illinois Bancorp, Inc. (“Company”) on Form 10-K for the period ended December 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Donn L. Claussen, President and Chief Executive Officer and I, David Dobson, Vice President and Chief Financial Officer of the Company certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002: the Report fully complies with the requirements of Sections 13(a) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 28, 2014 /s/ Donn L. Claussen Date Donn L. Claussen President and Chief Executive Officer March 28, 2014 /s/ David Dobson Date David Dobson Vice President and Chief Financial Officer
